Citation Nr: 1429443	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  12-24 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for service-connected anxiety disorder with posttraumatic stress disorder (PTSD) features and depressed mood, to include a temporary total rating pursuant to 38 C.F.R. § 4.29. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Kreitlow
INTRODUCTION

The Veteran had active military service from August 1967 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which granted an increase in the disability rating from 30 percent to 50 percent for service-connected anxiety disorder with PTSD features and depressed mood (hereinafter "anxiety disorder").  The Veteran disagreed with the 50 percent disability rating claiming his service-connected disability warranted a higher evaluation.

In November 2011, the Veteran also filed a claim for a temporary total rating for his service-connected anxiety disorder due to his participation in the "PPH inpatient treatment program" at the VA Medical Center in Minneapolis, Minnesota.  The Board notes that this claim is pursuant 38 C.F.R. § 4.29 that provides for a temporary total rating for hospital treatment of a service-connected disability that is in excess of 21 days.  The RO did not issue a separate rating decision on that issue but instead included it in a May 2012 Supplemental Statement of the Case and adjudicated it as part of the Veteran's appealed claim for an increased disability rating for his service-connected anxiety disorder.  The Board agrees that the Veteran's claim for a temporary total rating due to hospital treatment is similar to a claim for a total disability rating due to individual unemployability (TDIU), which has been held by the Court of Appeals for Veterans Claims (Court) to be an aspect of a claim for an increased disability rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Consequently, the Board finds that it has jurisdiction over that issue even though the formal appeal process has not been followed as such issue is an aspect of the Veteran's claim for an increased disability rating for his service-connected anxiety disorder.

Furthermore, the Board notes that the Veteran has also raised a claim for entitlement to a TDIU.  A review of the Veteran's virtual claims file, however, shows that the RO recently denied that claim in a November 2013 rating decision.  Consequently, although such a claim may be an aspect of the Veteran's increased rating claim, the Board finds that it does not have jurisdiction over that issue at this time because the RO has adjudicated it and the Veteran still has time to appeal that decision (he has one year from the issuance of the rating decision, i.e., until November 25, 2014, to file a Notice of Disagreement).    

The Veteran appeared and testified at a Board video conference hearing held before the undersigned Veterans Law Judge in June 2013.  A copy of the transcript of this hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  Prior to July 23, 2012, the Veteran's service-connected anxiety disorder was not productive of occupational and social impairment with deficiencies in most areas of work, school, family relationships, thinking, judgment, and mood.

2.  The Veteran did not receive inpatient hospital treatment for a period of more than 21 consecutive days for his service-connected anxiety disorder in November 2011 while attending the Partial Psychiatric Hospital (PPH) program at the VA Medical Center in Minneapolis, Minnesota.

3.  As of July 23, 2012, the Veteran's service-connected anxiety disorder is productive of a disability picture that most nearly approximates occupational and social impairment with deficiencies in most areas of work, school, family relationships, thinking, judgment, and mood, without total occupational and social impairment


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for service-connected anxiety disorder prior to July 23, 2012, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9413 (2013).

2.  The criteria for a temporary total rating for treatment for the Veteran's service-connected anxiety disorder in the PPH program from November 7, 2011 to November 28, 2011, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.29 (2013).

3.  The criteria for a disability rating of 70 percent, but no higher, for service-connected anxiety disorder beginning July 23, 2012, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9413 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores, 22 Vet. App. 37 (2008).  The duty to notify was satisfied in November 2010 (increased rating claim) and April 2012 letters (temporary total rating).

The duty to assist has also been met.  All efforts have been made to obtain relevant, identified and available evidence.  Neither the Veteran nor his representative have indicated otherwise. The Veteran was afforded VA examinations in November 2010 and July 2012.  Significantly, the Board observes that he does not report that the condition has worsened since he was last examined, and thus a remand is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In October 2010, the Veteran submitted his claim seeking a higher disability rating for his service-connected anxiety disorder.  He was afforded VA examination in November 2010.  In the January 2011 rating decision on appeal, the RO awarded a disability rating of 50 percent effective October 28, 2010 (the date his claim was received) based upon the November 2010 VA examination findings.  

The Veteran's service-connected anxiety disorder is evaluated under Diagnostic Code 9413.  The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112(Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442; see also Sellers v. Principi, 372 F.3d 1318(Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118  . 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score, which is defined by DSM-IV as number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The current 50 percent disability rating requires a showing of:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130.

The evidence addressing the severity of the service-connected disability consists of VA treatment records from November 2010 through November 2012 and the reports of VA examinations conducted in November 2010 and July 2012.  

The Board finds that the evidence prior to the July 2012 VA examination does not demonstrate that the Veteran's disability pictures was consistent with the criteria for a disability rating higher than 50 percent, to include a temporary total rating due to hospitalization for his service-connected anxiety disorder.   

The evidence prior to the July 2012 VA examination establishes that the Veteran's symptoms from his service-connected anxiety disorder and the effect on his occupational and social impairment does not more nearly approximates the criteria for a 70 percent evaluation.  The evidence demonstrates that the Veteran's symptoms were as follows:  weekly nightmares, almost daily intrusive thoughts; sadness; survivor's guilt; avoidance of thinking and talking about trauma; avoidance of places, people, and things that remind him of the trauma; anhedonia; emotional numbing; poor concentration; irritability; anger problems; hypervigilance; poor sleep; exaggerated startle response; depressed mood; low energy level; poor motivation; and feelings of hopelessness and worthlessness at times.  He denied, however, suicidal thoughts, homicidal thoughts, hallucinations, delusions, obsessive/ritualistic behaviors, inappropriate behavior, panic attacks or episodes of violence.  There was also no evidence of impairment of memory, thinking, judgment or insight.  

Occupationally, the evidence shows that he reported that he has had difficulties maintaining employment and having left his full-time position as a manager at a supermarket six years before because of inability to handle stress and issues with anger control.  In fact, he had quit his part-time job as a limousine driver in November 2010 because of anger issues and concern about losing control while he had passengers in his vehicle.  In contrast, however, at the Board hearing the Veteran testified that he had worked as the manager of the supermarket for a "long time" indicating that, despite his report shown in the medical records, he had been able to maintain employment prior to his quitting his manager position at the supermarket.  Furthermore, although the Veteran reported he quit his jobs because of concern about losing control due to his anger, the evidence shows he has denied any actual loss of control or episodes of violence related thereto.  As for his social functioning, the evidence demonstrates he had been married for over 30 years, and had five children and six grandchildren whom he reported he enjoys immensely.  Furthermore, he reported having some friends.  

With respect to the schedular criteria, these symptoms are contemplated in the criteria for the current 50 percent disability rating such as a flattened affect and disturbances to motivation and mood.  In addition, the Board has considered the reports of PTSD symptoms such as weekly nightmares; almost daily intrusive thoughts; avoidance of people, places and things that remind him of the trauma; avoidance of thinking or talking about the trauma; hypervigilance; exaggerated startle response; irritability; and anger issues.  The Board finds, however, that the impairment caused by these symptoms is not demonstrated to be more severe than that contemplated by the 50 percent rating criteria.

Further evidence supporting the Board's finding that a disability rating greater than 50 percent is not warranted is the GAF scores awarded.  The Veteran was assigned a GAF score of 58 initially and then it was raised to 62 when his symptoms improved slightly.  The VA examiner who conducted the November 2010 VA examination assigned a GAF score of 55, which he indicated was due to the Veteran having recently quit his job as a limousine driver after anger issues started getting severe to the point that he wanted to ram another vehicle while he had passengers in the limousine, and his report that he had had numerous jobs over the years and was fired and quit them because of his anger, poor job performance and inability to tolerate stress.  

A GAF score of 51-60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See DSM-IV at 44-47.  A GAF score of 61-70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  Consequently, the assigned GAF scores contemplate mild to moderate symptoms, which is consistent with the rating criteria for a 50 percent disability rating.  

Furthermore, the VA examiner who conducted the November 2010 examination opined that the effects of the Veteran's anxiety disorder on his occupational and social functioning was reduced reliability and productivity due to the Veteran's symptoms.  Examples of pertinent symptoms were as follows:  Veteran feels he has difficulty managing stress because of the PTSD symptoms.  When under stress, he tends to withdraw and his productivity goes down; he does not like to be in difficult situations or if there is a problem, he tries to ignore it or side step it; he tends to be less productive because he does not want to deal with the stress of a problem; his focus and concentration are poor and this makes him less efficient; he does not always follow through with tasks and even if others feel it is important, he does not follow through unless it is important to him; and he has many unfinished projects.  The Veteran's low energy also affects his ability to be productive.  Such a finding is clearly consistent with the rating criteria for a 50 percent disability rating.

In making this determination, the Board acknowledges that, in November 2011, the Veteran was admitted into the PPH program at the VA Medical Center in Minneapolis, Minnesota, which program criteria requires there be an acute psychiatric condition with impairment in functioning than cannot be met with outpatient programming or an exacerbation of chronic mental illness.  In the Veteran's case, he met the first criterion as, although he was undergoing outpatient treatment, he did not show adequate improvement and he continued to use alcohol despite efforts to reduce his intake.  The treatment records do not show that he was undergoing an exacerbation of his psychiatric condition.  Shortly before and on the day of admission, GAF scores of 42 and 40 were assigned, respectively, when evaluating the Veteran for entry into the PPH program.  However, there is no explanation for the assignment of these GAF scores, which are not consistent with the GAF score of 62 assigned by the Veteran's treating therapist, nor do the symptoms reported appear to be that significantly worse or different from those reported earlier that would account for the disparity in the GAF scores assigned.  Furthermore, a GAF score of 52 was assigned just shortly before his completion of the PPH program less than three weeks later indicating a significant improvement resulting from the Veteran's participation in the program and which is more consistent with the GAF scores previously discussed.  Finally, afterward, the Veteran's treating therapist continued assigning a GAF score of 62.  Consequently, the Board finds that the GAF scores of 42 and 40 assigned in November 2011 in conjunction with his entry into the PPH program are inadequate on their own to establish that a higher disability rating was warranted at that time for the Veteran's service-connected anxiety disorder.  

The Board has also considered whether the 50 percent disability rating awarded effective October 28, 2010 (the date the claim was received), may be taken back up to one year prior to that date.  The effective date of an award of increased compensation can be the earliest date as of which it was ascertainable that an increase in disability has occurred, if the application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  See Hazan v. Gober, 10 Vet. App. 511 (1997).  The award of an increased rating should normally be effective either on the date of receipt of the claim or on some date in the preceding year if it was ascertainable that the disorder had increased in severity during that time.  See also VAOGCPREC 12-98.  In the present case, since the Veteran did not begin mental health treatment until November 2010, after he filed his claim for an increased disability rating, there is no evidence prior to the receipt of his claim in October 2010 upon which to factually ascertain that his service-connected anxiety disorder had increased in severity.  Consequently, there is no basis in the evidence to award a 50 percent disability rating prior to the date of claim.

Finally, the record does not demonstrate the presence of particular symptoms associated with a disability picture consistent with the criteria for a 70 percent rating or others of similar severity, frequency, and duration, such as suicidal ideation; obsessional rituals; intermittently illogical, obscure or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with episodes of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships.  Although the Veteran reports depression on a daily basis, he relates that his mood is "up and down" and there is no report that it prevents him from functioning independently, appropriately and effectively.  In addition, although the Veteran has reported that has episodes of extreme anger and he quit jobs out of concern of losing control, there is no evidence that the Veteran has actually has impaired impulse control.  In fact, he reported he was able to control his impulses despite his anger and his fear of losing control.  Finally, although the Veteran reports what may amount to difficulty in adapting to stressful circumstances (mostly relating to his work), clearly his treating therapist and the November 2010 VA examiner did not think that affected his level of functioning sufficiently enough to warrant assigning GAF scores consistent with the severity set forth in the 70 percent rating criteria.  Therefore, for the period prior to July 23, 2012, the Board finds that the Veteran's service-connected anxiety disorder most nearly approximated the current 50 percent evaluation.  

In regard to the Veteran's claim for a temporary total rating based upon hospital treatment for a service-connected disability, which is for his participation in the PPH program, the Board finds that it does not meet the criteria set forth in 38 C.F.R. § 4.29.  A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29.  Subject to other provisions in this section, this increased rating will be effective the first day of continuous hospitalization and will be terminated effective the last day of the month of hospital discharge (regular discharge or release to non-bed care) or effective the last day of the month of termination of treatment or observation for the service-connected disability.  38 C.F.R. § 4.29(a).

In the present case, the PPH program that the Veteran participated in is a daily week-day, intensive psychiatric treatment program that meets Monday through Friday from 8:30 am to 2:15 pm (25 hours per week).  The Veteran attended this program from November 7, 2011 until November 28, 2011.  However, since the program only met Monday through Friday, this treatment was not continuous for a period in excess of 21 days.  Rather, the treatment was actually only provided on 15 days, and it was not continuous since no treatment was provided on the weeknights or weekends. 

Furthermore, this program does not actually involve inpatient hospitalization.  Although the Veteran testified that he stayed at the VA Medical Center in Minneapolis while attending this program, the PPH Treatment Agreement clearly indicates he was to be housed in Building 10.  According to the VA Medical Center's website, Building 10 is available lodging for patients who live outside the Twin City Metro area and need a place to stay for one night or more, and it is located across the street from the Medical Center.  Thus, it is clear the Veteran was provided lodging next to the VA Medical Center for his treatment but that does not mean that such treatment was inpatient.  

Hence, a temporary total rating is not warranted as the requirements of such an award have not been met.  The Veteran has not required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 consecutive days.  38 C.F.R. § 4.29.  Thus, his claim for 38 C.F.R. § 4.29 benefits must be denied. Insomuch as the Veteran contends he was hospitalized in excess of 21 consecutive days in November 2011 due to his service-connected anxiety disorder, the Board does not find these assertions to be credible, as the remainder of the record suggests he was merely receiving outpatient treatment during this period.

Although the Board finds that prior to July 23, 2012, the evidence fails to demonstrate that the Veteran's service-connected anxiety disorder met the criteria for a 70 percent disability rating, the Veteran underwent a second VA examination on that date that raises a reasonable doubt that his symptoms cause occupational and social impairment of most areas.  The examiner noted the Veteran's report of the following symptoms:  depressed mood (feels depressed daily off and on during the day); lack of motivation; low energy; no friends; isolation; lack of feelings; irritable and aggravated; over reacts to situations; history of road rage; anxiety (some of the time); thoughts about his traumatic experiences (including both pre-service and in-service); sleep impairment (wakes up and starts thinking about the traumas and then cannot sleep); suspiciousness; mild memory loss (such as forgetting names, directions or recent events); difficulties with concentration and focus; impaired judgment (alcohol, money and anger issues); disturbances in mood and motivation; difficulty in establishing and maintaining effective work and social relationships (has problems with irritability; he isolates; he feels others do not understand his experiences; he feels detached); difficulty adapting to stressful circumstances, including work or a work like setting (he over reacts); and suicidal ideation (fleeting thoughts).  Based on these symptoms, the examiner assigned a GAF score of 54 but failed to explain the reasons for assigning that score.  

The examiner also opined that the Veteran's symptoms result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The examiner explained that the Veteran has concentration and focus difficulties.  He has low energy and poor motivation, and at times cannot sleep, resulting in decreased efficiency and at times he does very little all day.  His anger has led to significant problems, and he has used poor judgment including road-rage, yelling and "flipping people off."  The Veteran has difficulty dealing with people he sees as unreasonable, and he tends to over react.  He had yelled and swore at customers and was reprimanded.  He was also reprimanded for things he said to employees.  He decided to retire because he felt he was not managing his anger.  He lost his interest and care and felt as though no one cared about what he did - had an attitude that "if they do not care, I do not care."  

Based upon the majority of his noted symptoms and the GAF score, it would appear that the severity of the Veteran's service-connected anxiety disorder more nearly approximates the criteria for a 50 percent rating rather than a 70 percent rating.  In addition, the Veteran's symptoms as shown in the VA mental health treatment notes and the GAF scores assigned by his treating therapist are not consistent with the criteria for a 70 percent rating.  In contrast, however, the examiner's opinion that the Veteran has occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood clearly is consistent with a 70 percent rating.  Thus, the Board finds that the evidence is at least in equipoise as to whether the Veteran's disability picture is more consistent with a 50 percent rating versus a 70 percent rating.  Resolving reasonable doubt in the Veteran's favor (see 38 C.F.R. § 4.3), the Board finds that his service-connected anxiety disorder more approximates the criteria for a 70 percent disability rating based upon the VA examination findings from July 23, 2012.  

Consequently, the Board concludes that a 70 percent disability rating is warranted as of July 23, 2012.  A higher disability rating is not warranted, however, because the evidence fails to demonstrate the Veteran's service-connected anxiety disorder is productive of total occupational and social impairment.  The Board acknowledges that the Veteran has said that he quit working both at age 61 and 67 because of anger issues; however, none of the evidence (either treatment notes or VA examination reports) indicate the Veteran is actually unable to work due to his psychiatric disability.  This is clearly demonstrated in the GAF scores assigned as well.  A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV at 44-47.  None of the GAF scores assigned (except for those immediately preceding his entry into the PPH program, which as explained above are not sufficient evidence to warrant assignment of a disability rating higher than 50 percent based upon a totality of the evidence) are less than 50.  Consequently, the preponderance of the evidence is against finding that a disability rating higher than 70 percent is warranted for the period commencing July 23, 2012.  

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected psychiatric disability.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).   

In conclusion, the Board finds that the preponderance of the evidence is against finding that a disability rating in excess of 50 percent, to include a temporary total rating due to hospital treatment pursuant to 38 C.F.R. § 4.29, is warranted prior to July 23, 2012; however, a 70 percent disability rating, but no higher, is warranted as of July 23, 2012.  To that extent only, the appeal is granted.


ORDER

Entitlement to a disability rating in excess of 50 percent for service-connected anxiety disorder prior to July 23, 2012, is denied.

Entitlement to disability rating of 70 percent for service-connected anxiety disorder is granted effective July 23, 2012, subject to controlling regulations governing the payment of monetary benefits.
 


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


